DETAILED ACTION
The new drawings, substitute specification, and amendment all filed November 15, 2021 have been received and considered.   The new drawings and substitute specification have both been approved by the examiner and will be entered into the file.
 
Specification
The disclosure is objected to because of the following informalities: on page 14 lines 4-7 of the clean copy of the substitute specification, the connection bracket is referred to as element numeral 114, which in the preceding lines of the specification, has been changed to comprise elements 114a and 114b.  Therefore this portion of the amended specification is unclear as to which connection bracket portion, either 114a or 114b, that applicant is referencing here. So while the new substitute specification has been entered, these particular lines must be still be corrected.  
Appropriate correction is required.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The limitations of Claim 6 are now recited in the last line of amended Claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last two lines of Claim 5, there is still a discrepancy regarding the second connection bracket of the second fixing member comprising the second bent portion.  As applicant has clearly pointed out in his remarks filed in his amendment dated November 15, 2021, the second bent portion is still only located on the first connection bracket.  Therefore, the recitation of the second connection bracket having the second bent portion is still ambiguous.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 107237845 to Zhang in view of Chinese Patent No 205232671.
	Regarding Claim 1, Zhang discloses a car caliper cover 100 (see Figure 4)
having most all the features of the instant invention including: a cover body 100 and
fixing member 120 for fixing the cover body 100 to a car caliper, wherein a first arc-
shaped side plate (see Figure 4 and the top arc-shaped plate extending between
elements 110) is provided on an outer side of the cover body 100, a second arc-shaped
side plate (see Figure 4 and the back-side of the top arc-shaped plate on which side
elements 110 are formed thereon) is provided on an inner side of the cover body 100,
the fixing member 120 is provided on the first arc-shaped plate (i.e., through bracket 110, see Figure 4), wherein the cover body 100 is fixed to the car caliper, wherein the fixing member comprises a first fixing member 120 and a second fixing member 130, wherein the first fixing member 120 and the second fixing member 130 are respectively mounted on two sides of the first arc-shaped side plate (see Figure 4), and the first 
	However, Zhang does not disclose a heat transmission assembly provided on the first arc-shaped plate, wherein the heat transmission assembly comprises an elastic
pressing sheet and a silicone sheet provided on the elastic pressing sheet, and wherein
the pressing sheet is configured to bring in a contact of the silicone sheet with a pump body provided at an outer side wall of the caliper to conduct heat to the cover body for heat dissipation.
	The ‘671 patent is relied upon merely for its teachings of a heat transmission
assembly provided on a plate structure (see Figures 4 and 5) comprising an elastic
pressing sheet 31/32 and a sheet provided on the pressing sheet (see the last page of
the examiner provided translation of this reference and the third paragraph of that
page), wherein the pressing sheet contacts a body at its outer side wall (see Figures 4
and 5).
	Therefore, regarding the elastic pressing sheet and sheet heat transmission
assembly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have provided the caliper cover of Zhang
with a heat transmission assembly as taught by the ‘671 patent to a pump body of an

during braking.
	Regarding the sheet being a silicone sheet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have
designed the sheet of Zhang, as modified, to be made of silicone as a matter of design
preference to adequately adhere the pressing sheet to the cover body. Silicone would
be a viable adhesive material to ensure the heat transmission assembly is more securely attached to the cover body.
	Regarding Claim 2, Zhang, as modified, does not disclose that the elastic
pressing sheet is hinged to the first arc-shaped side plate and a spring clip is provided
between the elastic pressing sheet and the first arc-shaped side plate.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have attached the elastic pressing sheet of Zhang,
as modified, to be hinged to the first arc-shaped side plate via a spring clip as an
alternate means of attaching the two mating components together. A hinge and spring
clip connection would provide a more secure and stronger connection of the elastic
pressing sheet and the first arc-shaped side plate.
	Regarding Claim 4, Zhang, as modified, further discloses that the second fixing member 130 comprises a second connection bracket (right element 110) and a fixing buckle (132/133/top element 130 for screw 135) fixedly connected to the second connection bracket (right element 110), the fixing buckle being used for fixing the second connection bracket (right element 110) to the car caliper (see Figure 8 and page 3 of Example 2 of the examiner provided translation of Zhang).
See also, the 112 second paragraph rejection pertaining to this claim above.
	Regarding Claim 6, see first bent portion 123 and second bent portion 122 and
note how they are fixedly connected by a bolt (see page 3 Example 2 of the examiner
translation of Zhang).  See also the claim objection to this claim above.
	Regarding Claim 7, Zhang, as modified, does not specifically disclose that a
surface of the cover body is coated with a layer of electrostatic powder coating.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the surface of the cover body of
Zhang, as modified, with a coating of a layer of electrostatic powder as a matter of
design preference in order to provide a protective layer of corrosion resistance to the
cover body.
	Regarding Claim 8, Zhang, as modified, does not specifically disclose that the
cover body, the fixing member, and elastic pressing sheet are all made of an aluminum
alloy material.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have made the cover body, the fixing member, and
elastic pressing sheet of Zhang, as modified, out of aluminum alloy material as a matter

components.

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that the Zhang reference is different from applicant’s invention and points out how both the Zhang reference and applicant’s invention work.
In response to applicant’s remarks, applicant merely seems to be pointing out how the invention of Zhang functions in relation to how applicant’s invention functions.  However, as outlined in the rejection above, Zhang still teaches the claimed cover structure including a cover body, fixing member, first and second arc-shaped plates, that the fixing member has first and second fixing members, the first fixing member having a first connection bracket and first bent portion and a second bent portion, and wherein the first and second bent portions are connected by a bolt.  Then, the ‘671 patent teaches the claimed features of the heat transmission assembly as outlined above.
Therefore, at least to the extent of applicant’s claim language, Zhang in view of Chinese Patent ‘671 do teach applicant’s invention.  While the examiner appreciates applicant’s explanation of his invention, his remarks are more specific than the claim language.  Thus, the rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/12/22